 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROSIE O’DELL and CHARLES O’DELL,                   No. 1:18-cv-001079-SKO
12                       Plaintiffs,
13            v.                                        ORDER DIRECTING THE CLERK OF
                                                        THE COURT TO CLOSE THE CASE
14   ARAMARK CAMPUS LLC and
     YOSEMITE HOSPITALITY LLC,                          (Doc. 19)
15
                         Defendants.
16

17

18            On July 31, 2019, the parties filed a joint stipulation dismissing the action with prejudice.

19   (Doc. 19.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

20   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

21   dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:        July 31, 2019                                    /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
